Citation Nr: 0027700	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty between October 1970 and 
December 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between bilateral shoulder pain, diagnosed as 
probable impingement syndrome and possible degenerative 
rotator cuff tear, and the appellant's active military 
service.


CONCLUSION OF LAW

A well grounded claim for service connection for bilateral 
shoulder disability has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for bilateral shoulder 
pain, diagnosed as probable impingement syndrome and possible 
degenerative rotator cuff tear.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between bilateral 
shoulder pain, diagnosed as probable impingement syndrome and 
possible degenerative rotator cuff tear, and the appellant's 
active military service.  Furthermore, there is no objective 
evidence of continuity of symptomatology in service or post 
service.  We note that the appellant did not report shoulder 
disability on his original application for VA disability 
compensation, and that there were no complaints or findings 
for any shoulder disorder on VA examinations in May 1997.  
Furthermore, the appellant stated in December 1998 that he 
had not seen any medical doctors for this condition; he 
reportedly self-treated his shoulder pain with over-the-
counter medications, which he indicated were no longer 
effective.

Although the appellant was seen for complaints of shoulder 
pain in 1978 and 1979 during active military service, and he 
reported a history of shoulder pain on his retirement 
examination in 1996, there is no evidence of a disease or 
injury in service, and the current shoulder diagnosis has not 
been related to the appellant's military service by a medical 
professional.  Statements and sworn testimony from the 
appellant demonstrate his belief that his shoulder problems 
stem from 25 years of military service as an infantryman, 
which involved carrying heavy equipment on his shoulders, and 
as a paratrooper, which involved repeated episodes of landing 
on his shoulders.  However, the appellant as a lay person is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

In view of the above, the Board finds that the claim is not 
well grounded.  We note that under 38 U.S.C.A. § 5103(a) the 
VA is obligated to advise claimants of the evidence necessary 
to complete his application.  Robinette v. Brown, 8 Vet.App. 
69 (1995). VARO successfully completed this obligation in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.  Furthermore, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to well ground the claim.  As such, there is 
no duty on the part of the VA under 38 U.S.C.A. 5103 (a) 
(West 1991) to notify the appellant of evidence required to 
complete his application for service connection.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).


ORDER

Service connection for bilateral shoulder disability is 
denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

